Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In re CMS LCD Complaint: ) Date: May 31, 2007
Low Vision Aids (V2600-V2615) ) Docket No. C-06-705
) Decision No. CR1603
)
)
DECISION

An aggrieved Medicare beneficiary (Aggrieved Party or AP) challenges portions of the
Local Coverage Determination (LCD) for Refractive Lenses (L51) issued by the
Medicare Contractor, Noridian Administrative Services (Contractor). For the reasons
discussed below, I find the LCD to be reasonable.

Background

The Centers for Medicare & Medicaid Services (CMS) administers the Medicare program
(Social Security Act (Act), §§ 1102, 1871, 1874), and contracts with carriers and
intermediaries (Medicare contractors) to act on its behalf in determining and making
payments to providers and suppliers of Medicare items and services. Act, §§ 1816, 1842.
To this end, Medicare contractors issue written determinations, called LCDs, addressing
whether, on a contractor-wide basis, a particular item or service is covered. Act,

§ 1869(f)(2)(B). A Medicare beneficiary who has been denied coverage for an item or
service based on an LCD may challenge that LCD before an administrative law judge
(ALJ). In reviewing that challenge, the ALJ is instructed to defer to the “reasonable
findings of fact, reasonable interpretations of law, and reasonable applications of fact to
law” by CMS and its contractors. Act, § 1869(f)(2)(A)(i)(ID; 42 C.F.R. § 426.110.

In this case, the Aggrieved Party suffers significant vision loss caused by severe
“degenerative myopia.” AP Ex. 7. His vision is failing, and his physician has
recommended for him an electronic magnifier. That device magnifies images up to 50
times their size and projects them on to a television screen, making it possible for even
those with severe visual impairments to read or perform near point work tasks. AP Exs.
1, 8. Ina March 6, 2006 letter, his physician requested reimbursement for this magnifier.
AP Ex. 1. However, in correspondence dated April 4, 2006, and a remittance notice dated
2

June 5, 2006, the Contractor denied Medicare reimbursement for this device. AP Exs. 2,
3. The April 4, 2006 letter cites a Medicare policy for Refractive Lenses, which sets forth
coverage and payment rules for refractive lenses and related items, including low vision
aids.

In support of his claim, the Aggrieved Party has submitted a statement, accompanied by
eight exhibits (AP Exs. 1-8). The Contractor has submitted its LCD record (Contractor
Ex. 1) and a letter dated April 30, 2007.' I receive the exhibits into the record.

Discussion

A Medicare contractor could reasonably conclude that “low vision aids”
fall within the eyeglasses exclusion of the Act.’

The LCD in question provides, in pertinent part, that

Low vision aids (V2600-V2615)° will be denied as
noncovered because coverage under the Medicare prosthetic
benefit is limited to persons with congenital absence or
surgical removal of the lens of the eye.

Contractor Ex. 1, at 3. The Contractor’s position here is straight-forward: it takes its
marching orders from CMS, and CMS has long interpreted the Act’s eyeglass exclusion
to preclude payment for low-vision aids.

' The AP objects to the untimeliness of the Contractor’s submission. I share the
AP’s distress at the unexplained tardiness of that document. However, too much is at
stake in these LCD challenges for them to turn on a contractor’s dereliction. In any event,
the Contractor’s submission simply refers to public documents which, under any
circumstances, I would have been bound to consider.

> [ make this one finding of fact/conclusion of law to support my decision.

* Providers and suppliers submit their claims for reimbursement, identifying the
service or item by codes, which are found in the Healthcare Common Procedure Coding
System (HCPCS) published by the American Medical Association. The codes referred to
in LS1 include: hand-held low vision aids and other nonspectacle mounted aids (V2600),
single lens spectacle mounted low vision aids (V2610), and telescopic and other
compound lens systems, including distance vision telescopes and compound microscopic
lens systems. Contractor Ex. 1, at 14.
3

With limited exception, the Medicare statute specifically precludes reimbursement for
eyeglasses:

No payment may be made . . . for any expenses incurred for
items or services . .. where such expenses are for. . .
eyeglasses (other than eyeware described in section
1861(s)(8)) or eye examinations for the purpose of
prescribing, fitting, or changing eyeglasses, procedures
performed (during the course of any eye examination) to
determine the refractive state of the eyes... .

Act, § 1862(a)(7). The exception, found at section 1861(s)(8), provides Medicare
coverage for eyeglasses if they are “prosthetic devices,” that is, they “replace all or part of
an internal body organ . . . including one pair of conventional eyeglasses or contact lenses
furnished subsequent to each cataract surgery with insertion of an intraocular lens.”

The Secretary of Health and Human Services (Secretary) has the discretion to interpret
the statute and to assign a product to a particular Medicare category even when this will
result in non-coverage determinations by Medicare. Here, acknowledging that the statute
is ambiguous, CMS proposes a regulatory change

to clarify that the scope of the eyeglass coverage exclusion
encompasses all devices irrespective of their size, form, or
technological features that use one or more lens to aid vision
or provide magnification of images for impaired vision.

Medicare Program; Competitive Acquisition for Certain Durable Medical Equipment,
Prosthetics, Orthotics, and Supplies (DMEPOS) and Other Issues, 71 Fed. Reg. 25,654,
25,687 (proposed May 1, 2006). If the proposed rule were final, my inquiry would stop,
since I am bound by the Secretary’s regulations. 42 C.F.R. § 426.405(d)(13). Since the
rule is not yet final, I review CMS’s underlying justification for the longstanding
policy/proposed rule.

In CMS’s view, the statute does not support a narrower interpretation — one that would
limit the term “eyeglasses” to those lenses supported by frames that pass around the nose
and ears. First, pointing to the medical definition of “eyeglass” as a “lens for aiding
sight,” (Dorland’s Illustrated Medical Dictionary (28" ed. 1994)), CMS includes, within
the definition of “eyeglasses,” those items that share their underlying technology and
function, i.e., that use lenses to assist persons with impaired vision.
4

Second, CMS points out that if the term “eyeglasses” refers only to lenses supported by
frames that pass around the nose and ears, then the eyeglass exclusion would not apply to
contact lenses. But if contact lenses were not included, Congress would have had no
reason to except from the section 1862(a)(7) exclusion contact lenses after cataract
surgery. Comparing section 1862(a) with section 1861(s) shows that the eyeglass
exclusion also applies to contact lenses, except for one pair after cataract surgery. That
the eyeglass exclusion plainly applies to contact lenses “reinforces the interpretation that
the use of lenses to aid impaired vision is the scope of what is excluded by the eyeglass
exclusion, and not just lenses supported by frames that pass around the nose and ears.”
71 Fed. Reg. 25,687.

Next, CMS observes that the statute’s reference to “conventional eyeglasses” in section
1861(s)(8) affirms that the term “eyeglasses” has a wider application than “conventional
eyeglasses.” The terms “conventional eyeglasses” and “eyeglasses” are not synonymous
in the statute. 71 Fed. Reg. 25,687.

CMS notes that its broad interpretation of “eyeglasses” is consistent with regulatory
language used for the optional eyeglass benefit in the Medicaid program under 42 C.F.R.
§ 440.120(d), which defines eyeglasses as “lenses, including frames and other aids to
vision prescribed by a physician skilled in diseases of the eye or an optometrist.” The
Medicaid provision gives states flexibility to adopt a reasonable definition that includes
low vision aids that are determined to be medically necessary.

Consistent with this framework, we consider the eyeglass
exclusion for the Medicare program to apply to eyepieces,
hand-held magnifying glasses, contact lenses and other
instruments, such as closed-circuit televisions and video
magnifiers that use lenses to aid vision.

71 Fed. Reg. 25,654, 25,687.
Finally, CMS recognizes that the technology of using lenses to aid low vision may be

improved with new innovations, such as contact lenses, progressive lenses, and low
vision aids, but reasons that
5

this does not exempt the new technology from the eyeglass
exclusion. The adaptation of the vision aid technology does
not change the essential nature of the device: a video
magnifier is still a device that utilizes a lens to enhance
vision.

71 Fed. Reg. 25,654, 25,687; Accord, Warder vy. Shalala, 149 F.3d 73 (1* Cir. 1998)
(where the First Circuit affirmed the Secretary’s classification of a technologically
advanced seating system as durable medical equipment (DME), not an orthotic, because
the system’s functions included the same functions as a wheelchair).

Conclusion

Based on these analyses, I find reasonable CMS’s interpretation of the statute. Because
the Contractor’s LCD for Refractive Lenses (L51) reflects CMS’s reasonable
interpretation of the statute, I find it valid under the reasonableness standard.

/s/

Carolyn Cozad Hughes
Administrative Law Judge
